Citation Nr: 1819915	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability.

2. Entitlement to service connection for a left shoulder disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rachel Mamis, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States Marine Corps (USMC) from July 1961 to November 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In his June 2014 substantive appeal, the Veteran requested that he be afforded          a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing.  However, in an June 2017 statement, the Veteran withdrew      his request for a hearing in writing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required before the issues on appeal are decided.

The Veteran has asserted that his low back, left shoulder and bilateral knee disabilities were incurred in or caused by his military service.  He has specifically asserted that a history of 65 parachute jumps, including multiple hard landings is   the cause of his arthritis.

The record indicates that the Veteran was originally denied service connection for his back, left shoulder and bilateral knee disabilities in July 2011 on the grounds that there was no evidence of any treatment or diagnosis of any knee, shoulder or back disabilities during the Veteran's first period of active service from July 1961 to November 1964; and, that there was further no evidence of any injuries in the Veteran's service treatment records (STRs) from June 1995 to June 2005.  

The Veteran has competently and credibly presented evidence of a history of at least 65 parachute jumps spanning a period from November 1965 to December 1978, and from November 1994 to July 1998.  In addition, the Board acknowledges multiple lay statements from fellow service members who reported two incidents in which the Veteran was seriously injured during training exercises in May 1967 and July 1972.

In addition, the Veteran has submitted competent statements from Drs. A.B., R.M., and S.A. indicating that the Veteran's disabilities are related to his military service.  However, the opinions do not provide any supporting rationale for these opinions, and as such, are of limited probative value.  As such, the Board finds that VA examination are warranted.  In this regard, VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C. 
§ 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).  The Veteran has presented competent evidence of an in-service incident, injury or event, and the record indicates at the least the possibility that the disabilities may be related to service.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide completed release forms with the names and addresses of any private providers who have treated him for his knee, shoulder, or back disabilities, including any hospital or out-patient records following the parachute accidents, which have not already been associated with the file.  After securing any necessary releases, the AOJ should request any relevant records identified.  If any requested records are unavailable, the Veteran should be notified of such.

2. Contact the National Personnel Records Center (NPRC), or any other appropriate agency, to include the Defense Finance and Accounting Service (DFAS) to verify the Veteran's periods of service in the Rhode Island and New York National Guard, to specifically include all periods during which the Veteran was on ACDUTRA or INACDUTRA.  All efforts to obtain this information should be fully documented, and the Veteran notified if such verification cannot be accomplished.

3. Then, schedule the Veteran for a VA spine examination.  The claims file must be reviewed by the examiner.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability is related to his active service, to include his significant experience as a parachutist.  

If the examiner finds that it is not related, the examiner should adequately explain why or why not.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

4. Schedule the Veteran for a VA left shoulder examination.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner should identify any left shoulder condition present during the pendency of the appeal and opine whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left shoulder disability arose during service or is otherwise related to his active service, to include his significant experience as a parachutist.  

If the examiner finds that it is not related, the examiner should adequately explain why or why not.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

5. Then, schedule the Veteran for a VA knee examination to determine the etiology of his left and right knee disabilities.  The claims file should be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported. 

Regarding the Veteran's bilateral knee disabilities, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any bilateral knee disabilities were incurred during or otherwise related to the Veteran's periods of active service, to include his significant experience as a parachutist.  

If the examiner finds that it is not related, the examiner should adequately explain why or why not.  If the examiner cannot provide an opinion without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

6. After completing the above and any other development necessary, readjudicate the claims.  If any benefit sought is not granted, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




